Case 8:20-mc-00127-JLS-JDE Document 11 Filed 12/22/20 Page 1 of 2 Page ID #:1264



 Matthew S. Warren (Bar No. 230565)
 Jennifer A. Kash (Bar No. 203679)
 Maissa Chouraki (Bar No. 307711)
 WARREN LEX LLP
 2261 Market Street, No. 606
 San Francisco, California, 94114
 +1 (415) 895-2940
 +1 (415) 895-2964 facsimile
 20-127@cases.warrenlex.com

 Attorneys for HMD Global Oy



                         UNITED STATES DISTRICT COURT
                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
                                SOUTHERN DIVISION
 ___________________________________
                                     )        Case No. 8:20-mc-127
 HMD GLOBAL OY,                      )
                                     )        PROOF OF SERVICE
      Movant,                        )
                                     )        Judge: [TBD]
 v.                                  )        Date: [TBD]
                                     )        Place: [TBD]
 ACACIA RESEARCH CORPORATION )                Discovery Cutoff: March 18, 2021
                                     )        Pretrial-Conference Date: June 29, 2021
      Respondent                     )        Trial Date: August 2, 2021
 ___________________________________ )

 I certify that on December 22, 2020, I served the following documents:
       1.    Notice of Appearance of Jennifer A. Kash for HMD Global Oy;
       2.    Notice of Appearance of Maissa Chouraki for HMD Global Oy
 //
 //
 //
 //
 //
 //


                                                                          P​ROOF OF​ S​ERVICE
Case 8:20-mc-00127-JLS-JDE Document 11 Filed 12/22/20 Page 2 of 2 Page ID #:1265



 on the following counsel for respondent Acacia Research Corporation by First Class Mail:
       Jeffrey R. Bragalone
       Jonathan H. Rastegar
       Jerry D. Tice II
       Hunter S. Palmer
       Bragalone Conroy PC
       2200 Ross Avenue
       Suite 4500W
       Dallas, Texas, 75201
 I enclosed these documents in a sealed envelope, and deposited it with the United States
 Postal Service using First Class Mail, with postage prepaid.


 Date: December 22, 2020                        ____________________________
                                               ​Cameron Ficher




                                                                             P​ROOF OF​ S​ERVICE
